NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                             FILED
                            FOR THE NINTH CIRCUIT
                                                                             DEC 12 2016
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
ROGER ALEXANDER,                                  No. 13-72933

              Petitioner,                         Agency No. A200-607-375

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                     Argued and Submitted November 15, 2016
                             San Francisco, California

Before: MELLOY,** CLIFTON, and WATFORD, Circuit Judges.

      Petitioner Roger Alexander appeals from the final order of removal issued

by the Board of Immigration Appeals. We conclude there are genuine issues of

material fact regarding the petitioner’s nationality requiring transfer of the matter

to the district court under 8 U.S.C. § 1252(b)(5)(B). To establish the petitioner’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Michael J. Melloy, United States Circuit Judge for the
U.S. Court of Appeals for the Eighth Circuit, sitting by designation.
alienage, the government relied solely upon the agents’ testimony that the

petitioner purportedly admitted that he was born in Mexico during two separate

interviews with the agents. However, the petitioner denied that he admitted that he

was born in Mexico, adding that he did not know where he was born. This

conflicting testimony creates a genuine issue of material fact about petitioner’s

nationality that requires transfer of the proceeding to the district court. 8 U.S.C.

§ 1252(b)(5)(B); see Mondaca-Vega v. Lynch, 808 F.3d 413, 418 (9th Cir. 2015).

Following transfer, the district court may consider additional evidence and

argument that bears on the issue of the petitioner’s nationality.

    MATTER TRANSFERRED TO THE DISTRICT COURT FOR THE
DISTRICT OF ARIZONA; PETITION FOR REVIEW HELD IN
ABEYANCE.




                                           2